RECORD IMPOUNDED

                              NOT FOR PUBLICATION WITHOUT THE
                             APPROVAL OF THE APPELLATE DIVISION
This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
          opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2887-16T4

IN THE MATTER OF THE
ADOPTION OF A CHILD BY
J.E.V. and D.G.V.
_________________________

                 Argued September 13, 2018 – Decided September 26, 2018

                 Before Judges Koblitz and Ostrer.

                 On appeal from Superior Court of New Jersey,
                 Chancery Division, Family Part, Essex County, Docket
                 No. FA-07-0115-14.

                 Daniel J. Parziale argued the cause for appellant L.A.
                 (Rutgers Law Associates, attorneys; Daniel J. Parziale,
                 on the brief).

                 Matheu D. Nunn argued the cause for respondents
                 J.E.V. and D.G.V. (Einhorn, Harris, Ascher, Barbarito
                 & Frost, PC, attorneys; Matheu D. Nunn, of counsel and
                 on the brief).

                 Francesca S. Blanco argued the cause for minor H.A.

PER CURIAM

        L.A., the biological mother, appeals from the January 20, 2017 order

granting petitioners' adoption application after a six-day trial. The trial was held
after a reversal and remand from our Supreme Court, which determined that an

indigent parent is entitled to counsel at a contested adoption hearing.

In re Adoption of a Child by J.E.V., 226 N.J. 90, 94 (2016). L.A. argues that

her poverty prevented her from participating in the trial and the trial court failed

to adequately take into account her extreme financial hardship when evaluating

the best interest of the child. We now affirm, substantially for the reasons

expressed by Presiding Family Judge David B. Katz in his forty-six page written

opinion.

      The child has resided with petitioners since April 2012, when she was two

years old. Petitioners filed a verified petition for adoption in July 2013. After

the remand following a trial at which L.A. was not afforded counsel, Judge Katz

appointed counsel and ordered therapeutic visitation. L.A. appeared one time in

court when visitation was discussed. She then moved to Arkansas, did not

participate in any visitation, nor respond to discovery demands, nor participate

with evaluations by her own or plaintiffs' experts, nor appear in person or by

telephone in any pre-trial conferences or the trial itself. 1 With the exception of

gifts on her third birthday, L.A. has provided no financial support for her



1
 After appointing counsel, Judge Katz, who was not the initial trial judge, gave
L.A. the opportunity to appear by telephone at all proceedings.
                                                                            A-2887-16T4
                                         2
daughter, nor made any effort to contact the child by mail or any other way since

the adoption was reversed and the matter remanded for trial.

      Expert testimony established that the child has bonded with petitioners,

who have made extraordinary efforts to provide her with services to address her

special needs. The expert opined that separation of the child from petitioners

and their daughter would cause severe and enduring harm.          The appointed

attorney for the child urges us to affirm. Contrary to L.A.'s arguments on appeal,

Judge Katz's decision that petitioners established by clear and convincing

evidence that adoption is in the best interest of the child, N.J.S.A. 9:3-46, is

well-supported by the record.        The extent of L.A.'s poverty was not

demonstrated, as she failed to participate in discovery. Her voluntary decision

to move a distance away is not grounds to deprive her child of permanency.

      Affirmed.




                                                                          A-2887-16T4
                                        3